Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/851,800 which was filed on 4/17/2020 and is a CON of application 15/097,107 filed 04/12/2016. 

Response to Amendment
In the response filed 12/22/2021, No claims have been amended, canceled, or added. Accordingly, claims 1-5, 7-15, 17-25, and 27-30 stand pending.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are moot in view of new grounds of rejection.
The applicant argues that Sinclair does not teach “adding, by a processor, metadata to each of the plurality of chunks”.  The examiner respectfully disagrees.  Sinclair teaches in paragraphs 23-24, that the mid-tier cache, which stores the data chunks for the request, may store state information, e.g. metadata, regarding the data chunks to be returned.  As specified in paragraph 24, this state information may include an actual total row count for the result set, the row indices of the data rows in the cache, the query specification and/or the session identifier, a query or result set identifier, and the like.  This is interpreted as metadata which has the row counts for the data chunks 
The applicant also argues that Sinclair does not teach “adding, by a processor, metadata to each of the plurality of chunks as they are generated”.  While Sinclair teaches adding metadata to the plurality of chunks, as argued above, Sinclair does not specifically state whether the metadata was added at the generation of the chunk.  However, upon further review of the other references, Relkin teaches, in paragraph 34, that the server may combine the search result metadata to the results that are sent to the user.  Since Relkin teaches the server is combining the metadata with the results, this is interpreted as adding the metadata to the results, e.g. chunks, as they are generated and when combined with the other references, this would be for the chunks sent to the mid-tier cache of Sinclair.  Therefore, in light of the new rejection, the examiner is not persuaded.
The applicant argues that Ling does not cure the deficiencies of the other cited references.  The examiner would like to note that Ling is cited for teaching, in paragraphs 29-30 and 38-39, adding a uniform resource locator (URL) to the metadata of the chunk referencing the other chunks.  When combined with the teachings of the other references for adding data to the metadata as the chunks are generated and stored in the mid-tier cache (as argued above), this would teach adding the URL to the metadata as the chunks are being generated.  Therefore, the examiner is not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15, 17-25, and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) executing a search, dividing the result set into chunks, adding metadata to the chunks, and providing the requested chunks to the client while generating and storing the other chunks in cloud storage separate from the networking pipe of the client.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, networking pipes, and memory, nothing in the claim element precludes the step from practically being performed in the mind.  For example, searching for information and adding a row count and location of the other results as well as providing results to a client while continuing to search for other results are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements - using a processor, memory, and network to perform the steps. The processor, memory, and network in the steps are recited at a high-level of generality (i.e., as a generic processor, memory, and network performing a generic computer function of searching and merging) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-5, 7-10, 12-15, 17-20, 22-25, and 27-30 recited additional elements of the other chunks being downloadable, the first chunk includes more data from the other chunks, the query is decoupled from the consumption of the chunks, offloading the other chunks to the cloud are performed in parallel, caching results in cloud storage, cleaning the result set, and removing unwanted result sets. These additional elements amounts to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, and network to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, 17, 21-15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US2014/0032590), hereinafter Sinclair, in view of Ling et al. (US2006/0069664), hereinafter Ling,  Relkin et al. (US2017/0032038), hereinafter Relkin, and Ranganathan et al. (US2010/0198855), hereinafter Ranganathan.

Regarding Claim 1:
Sinclair teaches:
A method comprising: executing a database query received from a client to generate a result set for the database query and dividing the result set into a plurality of chunks (Sinclair, abstract, [0019, 0023], note receiving a query and dividing it into data pages containing a specific number of rows to display only one data page to the user at a time.  For example, the mid-tier cache may contain 3 data pages of 20 rows each and only send the requested current data page to the user or 20 data rows); 


While Sinclair teaches adding metadata for each data chunk, Sinclair doesn’t specifically teach the metadata includes a uniform resource locator (URL), and that the metadata was added while the data chunks where being generated.  And while Sinclair teaches providing the first chunk to the user, Sinclair doesn’t specifically teach providing the first chunk to the client simultaneously with the generation of one or more of the other chunks; and each of the multiple computer network pipes comprising a communication channel between the client and the cloud storage.  However, Ling is in the same field of endeavor, querying data, and Ling teaches:
metadata includes a uniform resource locator (URL) (Ling, [0029-0030, 0038-0039], note the query results are divided into a plurality of chunks and metadata is added to the plurality of chunks; note a sequence indicator and link, e.g. URL, referencing other chunks are added.  When combined with the other references this would be with the metadata as taught by Sinclair)

While Sinclair as modified teaches providing the first chunk to the user, Sinclair as modified doesn’t specifically teach that the metadata was added while the data chunks where being generated and providing the first chunk to the client simultaneously with the generation of one or more of the other chunks; and each of the multiple computer network pipes comprising a communication channel between the client and the cloud storage.  However, Relkin is in the same field of endeavor, querying data, and Relkin teaches:
adding, by a processor, metadata to each of the plurality of chunks as they are generated (Relkin, [0034], note that the server may add metadata to the search results and then send the combined results to the user.  Since it is the server that is adding the metadata to the results before being sent to the user it is interpreted to be adding the metadata as the chunks are generated and when combined with the previous references would be for the result chunks as taught by Sinclair)
providing the first chunk to the client simultaneously with the generation of one or more of the other chunks (Relkin, abstract, claim 1, [0011], note search results are processed and retrieved in parallel and delivered to the user as completed which means the first chunk is provided to the client simultaneously with the generation of one or more of the other chunks. When combined with the other cited references this would be for the chunks being stored in the cloud, e.g. mid-tier cache, as taught by Sinclair); 

While Sinclair as modified teaches providing the first chunk to the user, Sinclair as modified doesn’t specifically teach each of the multiple computer network pipes comprising a communication channel between the client and the cloud storage.  However, Ranganathan is in the same field of endeavor, information retrieval, and Ranganathan teaches: 
providing the first chunk to the client simultaneously with the generation of one or more of the other chunks and offloading the other chunks in the plurality of chunks, wherein the other chunks are offloaded with respect to a computer network pipe on which the database query was received so that the other chunks of the plurality of chunks are accessible to the client simultaneously through multiple computer network pipes, each of the multiple computer network pipes comprising a communication channel between the client and the cloud storage (Ranganathan, figure 3, [0017], note the workstation has multiple connection to the database servers, note one connection is to initiate the query and the other connections are to receive partial results so that a first chunk may be received simultaneously with the generation of one or more of the other chunks.  When combined with the previously cited references this would be for the partial results that are offloaded as taught by Sinclair).


Regarding Claim 2:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein two or more of the other chunks are downloadable from the cloud storage by the client in an asynchronous and parallel fashion, thereby decreasing database server resource requirements and increasing a speed at which the client may retrieve the other chunks (Sinclair, figures 1 and 7, [0005, 0017-0019, 0023-0024, 0066], note requesting data rows of the query results, note the results may be stored in a mid-tier cache system in the cloud allowing them to be accessed in an asynchronous and parallel fashion to the DBMS, note the system is a distributed system also meaning the plurality of chunks are accessible to the client in asynchronous and parallel fashion).

Regarding Claim 3:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein the first chunk includes data from one or more of the other chunks in the plurality of chunks (Ling, abstract, [0029-0030, 0039], note the metadata contains a link 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ling as modified because this would improve result processing for large result sets as well as accessibility to the results.

Regarding Claim 4:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein execution of the database query is decoupled from consumption of the other chunks by the client so that generation of the other chunks is not limited by a speed at which the client consumes the other chunks (Sinclair, figures 1 and 7, [0005, 0017-0019, 0023-0024, 0029], note result chunks are stored in a mid-tier cache in the cloud allowing the user to obtain other chunks from the results separate from accessing the DBMS which is interpreted as the execution being decoupled).

Regarding Claim 5:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein the other chunks in the plurality of chunks are offloaded to the cloud storage in parallel (Sinclair, figure 1, [0017-0019, 0023], note chunks are offloaded to the mid-tier cache computer system, which may be a cloud bases system) (Ling, figure 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ling as modified because this would improve result processing for large result sets as well as accessibility to the results.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Relkin as modified because this would improve the retrieval of the search results and optimize the user of resources (Relkin, [0001, 0011]]).

Regarding Claim 7:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein the other chunks of the plurality of chunks are cached on the cloud storage (Sinclair, figure 1, [0017-0019, 0023], note chunks are offloaded to the mid-tier cache computer system, which may be a cloud bases system) (Ling, figure 1 and 2, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ling as modified because this would improve result processing for large result sets as well as accessibility to the results.

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 3 

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 7 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim 21 discloses substantially the same limitations as claim 1 respectively, except claim 21 is directed to a non-transitory computer readable medium having instructions 

Claim 22 discloses substantially the same limitations as claim 2 respectively, except claim 22 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 2 is directed to a method. Therefore claim 22 is rejected under the same rationale set forth for claim 2.

Claim 23 discloses substantially the same limitations as claim 3 respectively, except claim 23 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 3 is directed to a method. Therefore claim 23 is rejected under the same rationale set forth for claim 3.

Claim 24 discloses substantially the same limitations as claim 4 respectively, except claim 24 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 4 is directed to a method. Therefore claim 24 is rejected under the same rationale set forth for claim 4.

Claim 25 discloses substantially the same limitations as claim 5 respectively, except claim 25 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 5 is directed to a method. Therefore claim 2521 is rejected under the same rationale set forth for claim 5.

Claim 27 discloses substantially the same limitations as claim 7 respectively, except claim 27 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 7 is directed to a method. Therefore claim 27 is rejected under the same rationale set forth for claim 7.

Claim Rejections - 35 USC § 103

Claims 8-10, 18-20, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Ling, Relkin, Ranganathan, and Bernstein et al. (US7302425), hereinafter Bernstein.

Regarding Claim 8:
Sinclair as modified shows the method as disclosed above;
While Sinclair as modified teaches returning the result set, Sinclair as modified does not specifically teach cleaning the result set. However, Bernstein is in the same field of endeavor, query management, and Bernstein teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bernstein as modified because this would improve the efficiency and reliability of the system (Bernstein, column 3 line 62 – column 4 line 8). 

Regarding Claim 9:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein cleaning the result set comprises setting an expiration date for the result set such that the client can no longer access the result set after the expiration date has passed (Bernstein, claim 26, note discarding query result file if it is expired, which means an expiration date was set.  When combined with the previously cited references this would be for the results sets in storage).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bernstein as modified because this would improve the efficiency and reliability of the system (Bernstein, column 3 line 62 – column 4 line 8).

Regarding Claim 10:
Sinclair as modified shows the method as disclosed above;

wherein cleaning the result set comprises setting system wide result set lifecycle policies to remove unwanted result sets (Bernstein, claim 26, note discarding query result file if it is expired, e.g. removing unwanted result sets.  When combined with the previously cited references this would be for the results sets in storage).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bernstein as modified because this would improve the efficiency and reliability of the system (Bernstein, column 3 line 62 – column 4 line 8).

Claim 18 discloses substantially the same limitations as claim 8 respectively, except claim 18 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 8 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 8.

Claim 19 discloses substantially the same limitations as claim 9 respectively, except claim 19 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 9 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 9.

Claim 20 discloses substantially the same limitations as claim 10 respectively, except claim 20 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 10 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 10.

Claim 28 discloses substantially the same limitations as claim 8 respectively, except claim 28 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 8 is directed to a method. Therefore claim 28 is rejected under the same rationale set forth for claim 8.

Claim 29 discloses substantially the same limitations as claim 9 respectively, except claim 29 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 9 is directed to a method. Therefore claim 29 is rejected under the same rationale set forth for claim 9.

Claim 30 discloses substantially the same limitations as claim 10 respectively, except claim 30 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 10 is directed to a method. Therefore claim 30 is rejected under the same rationale set forth for claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cumberland et al. (US2016/0225045) teaches performing parallel queries and asynchronously receiving and aggregating results into groups as they become available; Shein et al. (US2015/0227623) teaches sequentially receiving elements of a query and displaying a least a portion of the results; Krishnamurthy et al. (US2013/0275452) teaches parallel processing partial query streams; Kamvar et al. (US2007/0067329) teaches receiving partial query results at a time; Jahankhani et al. (US2017/0185655) teaches parallel processing a query while adding metadata to the results; Raz et al. (US2015/0269221) teaches metadata added to portions of query results stored offline;
Zasman et al. (US2011/0060739) teaches adding metadata to search results;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             1/25/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152